COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  SALVADOR GARCIA,                               §             No. 08-19-00176-CR

                            Appellant,           §                Appeal from the

  v.                                             §              112th District Court

  THE STATE OF TEXAS,                            §            of Pecos County, Texas

                             State.              §                  (TC# 3539)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 21, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Jepson, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 21, 2020.


       IT IS SO ORDERED this 18th day of February, 2020.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.